Notice of Pre-AIA  or AIA  Status
Claims 1, 3-6, 8-13, 14-16 and 18-24 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.      The amendment filed on March 24, 2022 has been entered and considered by the examiner. By the amendment, claims 1, 6 and 13  are amended. Claim 17 is cancelled. Claim 23-24 are newly added. Following Applicants amendments made, the 101 and 103 rejection of the claims are still Maintained. 


Response to 35 USC 101 arguments

4.              Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant argument regarding page 9-10
The amended claims do not refer to “data” in some general, abstract sense. These steps are also not mere “mental processes” or otherwise conductible by “the human mind”. The current claims outline how specific data related purposefully to cellular ceramic articles can be processed in a defined methodology in order to provide for non-contact characterization of the isostatic strength of the cellular ceramic articles. The claims are not abstract concepts. They are a defined solution to a real and identified problem. 

Examiner response
Unlike the claims in  Enfish, LLC v. Microsoft Corp that cannot be performed using pen and paper or in the human mind and the claim is directed to a specific improvement in the relevant technology i.e., self-referential table recited in the claims is a specific type of data structure designed to  improve the way a computer stores and retrieves data in  memory Also, the present claims are distinguishable from those in Enfish, LLC v. Microsoft Corp both regards to subject matter and structure. As a whole, claims is directed to mere abstract concepts such as collecting data using sensor, forming 2D representation using the collected data and performing mathematical functions or mental steps for the formed 2D structure to determine the isostatic strength for a ceramic particle is mere concept that can be perform mentally using pen and paper. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Capturing data using generic sensor is not a technical solution to the technical problem. “Capturing a digital image of the web via a linear image sensor….” is recited at a high level of generality (i.e., as a general means of gathering digital image data), and amounts to mere data gathering. (See MPEP 2106.05(g)). The sensor is only used in to perform its ordinary function and it is a generic sensor performing generic sensor functions that is capturing the data related to that image. Simulating a select amount of isostatic pressure to determine a maximum stress value does not provide a meaningful limitation because it merely states that the abstract idea (using finite element analysis) should be applied to achieve a desired result i.e., maximum stress value. Thus, the non-contact method for determining the isostatic strength of a ceramic article is no more than generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)) Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. The claimed embodiments do not require a particular machine or specialized computer. Further, mathematical relationships and algorithms have been found by the courts to be abstract ideas.



Response to prior art Arguments

5.     Applicant's arguments filed 03/24/2022 have been fully considered. Applicants' arguments regarding
the newly added limitations are addressed in the rejection below. New art is added. See office action



Claim Rejections - 35 USC §101
6.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-6 and 8-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1, 3-6 and 8-22 are directed to method or process, which falls on the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites: 
b)  forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image, wherein forming the 2D representation of the ceramic article comprises: forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web; determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: and representing walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions;(a person can mentally perform the above step using pen and paper by drawing the skeleton of the image in the paper and identifying several walls.  Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
c) simulating a select amount of isostatic pressure Piso applied to the 2D representation to determine a maximum stress value   σc-max within the 2D representation of the web; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Also, the claims covers a mathematical concept since it is determining the maximum stress value, then it falls under the “Mathematical Concepts” grouping of abstract ideas)
and
d)    using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article. (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Also, the claims covers a mathematical concept since it is determining the isostatic strength using previous calculated value, then it falls under the “Mathematical Concepts” grouping of abstract ideas)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of capturing, via a linear image sensor, digital image in the web, wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent and non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. The step of capturing a digital image of the web is recited at a high level of generality (i.e., as a general means of gathering digital image data), and amounts to mere data gathering. (See MPEP 2106.05(g)). The non-contact method for determining the isostatic strength of a ceramic article is no more than generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05 (h)).  The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of capturing, via a linear image sensor, a digital image of the web  is recited at a high level of generality (i.e., as a general means of gathering image data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g).  A linear sensor is a sensor device which is conventional and routine activity well known in the industry (NPL-1 -" Linear CCD based Optical Tracking Using Stereo Correspondence Algorithm”).  The claim is directed to an abstract idea. Also, the non-contact method for determining the isostatic strength of a ceramic article is no more than generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)) which does not provide the inventive concept.  Thus, claim 1 is not patent eligible.


Claims 3 and 15 further recites wherein act c) comprises performing a finite-element analysis. Claims 3 and 15 is the data processing step. )). Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claims 3 and 15 are directed to the abstract idea.
Claims 3 and 15, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claims 3 and 15 are not patent eligible

Claims 4, 9 and 16 further recites wherein act d) comprises: 
defining a stress concentration factor σF = σc-max/Piso; and 
determining the isostatic strength SC via the relationship l/σF = α.SC – β
wherein α and  β are constants determined by a best-fit to said relationship but using measured values of isostatic strength SM made on test ceramic articles.
In the broadest reasonable sense, these process step encompasses a mathematical equations or calculation.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical equation or calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea. Claims 4, 9 and 16 are not patent eligible.

Claims 5, 11 and 18 further recites after act d): comparing the isostatic strength SC to a threshold value STH. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 6
(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 6 are directed to method or process, which falls on the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 6 recites: 
b)  forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image, wherein forming the 2D representation of the ceramic article comprises: forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web; determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: and representing walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions;( a person can mentally perform the above step using pen and paper by drawing the skeleton of the image in the paper and identifying several walls.  Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
c)    performing a finite-element analysis on the 2D representation of the ceramic article using a select amount of simulated isostatic pressure Piso to determine a maximum stress value   σc-max within the 2D representation of the web; (Under the broadest reasonable sense, this limitation covers mathematical concepts because of the FEA.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls under the “Mathematical Concepts” grouping of abstract ideas) and
d)    using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article. (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Also, the claims covers a mathematical concept since it is determining the isostatic strength using previous calculated value, then it falls under the “Mathematical Concepts” grouping of abstract ideas)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of capturing, via a linear image sensor, a digital image in the web, wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent and non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. The step of capturing, via a linear image sensor, a digital image of the web is recited at a high level of generality (i.e., as a general means of gathering digital image data), and amounts to mere data gathering. (See MPEP 2106.05(g)). The non-contact method for determining the isostatic strength of a ceramic article is no more than generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)).  The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of capturing, via a linear image sensor, a digital image of the web  is recited at a high level of generality (i.e., as a general means of gathering image data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). A linear sensor is a sensor device which is conventional and routine activity well known in the industry (NPL-1 -" Linear CCD based Optical Tracking Using Stereo Correspondence Algorithm”).  Also, the non-contact method for determining the isostatic strength of a ceramic article is no more than generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)) which does not provide the inventive concept.  Thus, claim 1 is not patent eligible.

Claims 8 and 14 further recites between act a) and act b), processing the captured digital image to form a processed image using at least one of a filtering operation, a dynamic threshold operation, an island-removal operation, a smoothing operation, and a hole- filling operation, and then using the processed image to perform acts b) through d). These limitations is recited at a high level of generality (i.e., as a general means of gathering the captured digital image data), and amounts to mere data gathering. (See MPEP 2106.05(g)). Thus, the claims 8 and 14 is directed to abstract idea. 
Claims 8 and 14 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claims 8 and 14 are not patent eligible.

Claim 10 further recites wherein act a) comprises either directly capturing a two-dimensional digital image with a two-dimensional image sensor or capturing a series of one-dimensional images with a linear image sensor. These limitations is collecting digital image data from the image sensor which is recited at a high level of generality (i.e., as a general means of gathering image data for use from the image sensor), and amounts to mere data gathering. The two-dimensional image sensor and linear sensor are sensor devices which are conventional and routine activity well known in the industry (NPL-1 -" Linear CCD based Optical Tracking Using Stereo Correspondence Algorithm”).  The claim is directed to an abstract idea. 
Claim 10 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claims 10 is patent ineligible.

Claims 12 and 19 further recites basing the threshold value STH on a use of the ceramic article. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 6 and not on any additional elements beyond those considered with respect to claim 6. 
Claims 12 and 19 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 12 and 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 6.

Regarding claim 13
(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 13 is directed to method or process, which falls on the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 13 recites: 
c) generating from the processed image a two-dimensional (2D) representation of the ceramic article, the generating including: forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web: determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: and using series of beam elements arranged along the skeleton to represent the walls of the web wherein the beam elements vary in size with the thickness of the walls at the various positions;(a person can mentally perform the above step using pen and paper by drawing the skeleton of the image in the paper and identifying several walls)
d)    determining a maximum stress value σc-max within the web by simulating the application of a select amount of  isostatic pressure Piso to the 2D of the ceramic article.
e)    using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article. 

Under the broadest reasonable interpretation, step d) and e) limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, this limitation covers Mathematical calculation such as maximum stress value,  isostatic pressure and isostatic strength and therefore falls within the “Mathematical Concepts” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of capturing, via a linear image sensor, a digital image in the web wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent and processing step and non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. The step for “capturing, a linear image sensor, a digital image… therein” and “processing the digital image… processed image” are recited at a high level of generality (i.e., as a general means of gathering digital image data), and amounts to mere data gathering. (See MPEP 2106.05(g)). The non-contact method for determining the isostatic strength of a ceramic article is no more than generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)).  The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step for “capturing, via a linear image sensor, a digital image… therein”, “processing the digital image… processed image” are recited at a high level of generality (i.e., as a general means of gathering digital image data), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). A linear sensor is a sensor device which is conventional and routine activity well known in the industry (NPL-1 -" Linear CCD based Optical Tracking Using Stereo Correspondence Algorithm”).   The non-contact method for determining the isostatic strength of a ceramic article is no more than generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05 (h)).  Thus, claim 13 is not patent eligible.

Claim 20 further recites wherein the use is canning of the ceramic article. These limitations only the description of the use of the ceramic article of claim 19 and does not include any additional elements beyond those considered with respect to claim 19. 
Claim 20 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claim 20 is patent ineligible.

Claim 21 further recites characterizing the isostatic strength SC of one or more additional ceramic articles; and grouping the ceramic article and the one or more additional ceramic articles based on their isostatic strength SC and based on whether the threshold value Sr can be met without damaging or destroying the ceramic article or the one or more additional ceramic articles.. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. 
Claim 21 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 21 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 22 further recites determining whether the isostatic strength SC of the ceramic article is sufficient to survive a canning process without being damaged or destroyed. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. 
Claim 22 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 22 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 23 further recites wherein each successive beam element in each series of beam elements is generated at locations where a direction of the skeleton deviates from a straight line by more than a threshold number of pixels in the digital image or where the thickness of the web changes by more than the threshold number of pixels. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. 
Claim 23 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 23 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 24 further recites wherein the threshold number of pixels is from 1 pixel to 3 pixels. These limitations only elaborate on the abstract idea identified in claim 1 and 24 and not on any additional elements beyond those considered with respect to claim 1. 
Claim 22 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 22 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim Rejections - 35 USC § 103
7.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.            This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.           Claims 1, 3, 6, 8, 10 and 13-15 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gulati, II et al., (PUB NO: US 2013/0212051 A1) hereinafter Gulati in view of Zoeller, III (PUB NO: US2011/0116704A1), further in view of WATANABE et al. (PUB NO: US 20180238683 A1) and still further in view of Natesaiyer, K., et al. "X-ray CT imaging and finite element computations of the elastic properties of a rigid organic foam compared to experimental measurements: insights into foam variability." Journal of materials science 50.11 (2015): 4012-4024.)

Regarding claim 1
Gulati teaches a non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. (See ¶003- improving the isostatic strength of thin-wall and ultra-thin-wall ceramic honeycomb substrates, i.e., honeycombs having cellular matrix portions formed of ceramic walls in the range of about 20-125 .mu.m in thickness. Some of these methods include increasing the cell density over regions of the cellular matrix portion near the periphery of the parts, thickening the cell walls or webs at the periphery of the cellular matrix portion)

c)     simulating a select amount of isostatic pressure Piso applied to the 2D representation to determine a maximum stress value σc-max within the 2D representation of the web. (See Para 006-010- Our analyses indicate that, during the application of both 2D (radial) or 3D (radial and axial) isostatic pressures, large tangential stress gradients are developed at the interface between the skin and cellular matrix regions of these substrates. The magnitude of these pressure-induced stress gradients is dictated by the ratio of cell wall or web thickness to cell spacing in the cellular region of the parts, with higher stresses being developed at lower wall thicknesses and/or at higher cell spacings. Such shear and bending can generate tensile stresses in the peripheral cellular region that can exceed the tensile strength of the peripheral cell wall segments of the honeycombs, thereby leading to crack initiation and compressive failure of the structures. In accordance with the present invention these stress gradients are controlled by controlling the physical properties and, optionally, the thickness of the skin. We have found that, for a given cell wall thickness and cell spacing ratio, the skin elastic modulus can be selected such that the stress gradients developed under applied pressures will be modest and acceptable)


d. using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article. (See ¶ 08-In accordance with the present invention these stress gradients are controlled by controlling the physical properties and, optionally, the thickness of the skin. We have found that, for a given cell wall thickness and cell spacing ratio, the skin elastic modulus can be selected such that the stress gradients developed under applied pressures will be modest and acceptable, and the isostatic strength of the honeycombs thereby significantly increased. See also para 42- Similar analyses based on the same geometric and physical characteristics of these honeycombs are straightforward, and these 2D analyses show that 2D isostatic pressure is no less stressful, and in fact more stressful than 3D pressure applied to the same substrates. Typically, assuming the same strain-controlled failure and again equating skin tangential strain to matrix tangential strain at the skin/matrix interface, the analytical solutions show that the higher compressive strains developed under 2D loading produce measured 2D-isostatic strengths averaging 14% lower than the 3D-isostatic strengths for the same thin-walled ceramic substrates)



However, Gulati does not teach 
a)    capturing, via a linear image sensor, a digital image of the web, wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent;
b) forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image, wherein forming the 2D representation of the ceramic article comprises:
forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web;
determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: and
representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions;


In the related field of invention, Zoeller teaches 
a. capturing, via a linear image sensor, a digital image in the web; (see para 40 and fig  3, 4, 5- System 100 includes an imaging optical system 120 having an optical axis A2, an imaging lens 122 with object and image planes OP and IP (FIG. 5) and a line-scan image sensor 124. Imaging optical system 120 is arranged relative to ceramic honeycomb structure 10 so that optical axis A1 is parallel to ceramic honeycomb structure axis A1. Imaging optical system 120 is configured so that imaging lens 122 images a line portion of endface 16 covering a plurality of cells 20 onto line-scan image sensor 124. See ¶44 In the example shown in FIG. 5, imaging lens 122 is formed from two identical telecentric lenses 126 arranged back to back with an iris 127 in between to form a doubly telecentric 1:1 imaging system. A lens barrel portion 128 connects two identical telocentric lenses 126 with line-scan image sensor 124. The 1:1 imaging forms an image that is about 2.3 inches long on line-scan image sensor 124. See para 49- The width of the image formed is defined by the pixel width of line-scan image sensor 124.)

b. forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image; (See para 33-34 and fig 3- Ceramic honeycomb structure includes a matrix of intersecting, thin, porous walls 14 surrounded by an outer skin 15. Walls 14 extend across and between opposing endfaces 16 and 18, and form a large number of adjoining hollow passages or "cells" 20 that also extend between, and are open at, the endfaces. Outer skin 15 has a perimeter 17 at each end face 16 and 18. The intersecting walls 14 at end faces 16 and 18 form a "web" 19, and walls 14 constitute "web walls" or "cell walls." Ceramic honeycomb structure 10 as used to form a flow-through catalyst filter has, for example, between 100 to 900 cells per square inch, which translates into a cell width WC (FIG. 3) that can range from between about 2.5 mm to about 0.85 mm. 

Examiner note: Examiner consider fig 3 represents forming a two-dimensional (2D) (i.e., X-Z direction) representation of the ceramic article.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the methods of using a neural network to predict the isostatic strength of structures with cells as disclosed by Gulati to include a)capturing, via a linear image sensor, a digital image of the web and b)forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image as taught by Zoeller in the system Gulati in order to receive and detect the line image and generates the corresponding line-image signals. The controller configured to process the line-image signals to form a composite image of the end face and determine at least one parameter of at least one cell. [¶005]



The combination of Gulati and Zoeller does not teach 
wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent;
forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web;
determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: and
representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions;

In the related field of invention, WATANABE teaches wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent; (See para 99- first image data for processing are subjected to binarization processing is shown. Note that the binarization processing can be performed using an arbitrary value of luminance as a threshold value. In addition, the binarization processing may be performed with any one of the luminance’s of R, G, and B of the RGB data included in the image data. When the first image data for processing are binarized to determine first binary image data, a cell 5 and a partition wall 4 are separated as different regions. A cell 5 that does not have any partition walls 4 having a crack or chipping on the four sides appears as a cell 5 having a normal cell area. On the other hand, a cell 5 having a crack or chipping on any one of the sides is connected to the adjacent cell 5 sandwiching the partition wall 4 having a crack or chipping between the cells, and is observed as a cell 5 having an area larger than the area of one normal cell.)

forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web;(See para 82-In FIG. 5A to FIG. 5F, one example of an image for processing obtained by photographing a first end face 2a having chipping, a crack with a narrow width, or a crack with a wide width in a partition wall 4 is shown. See also page 7A-7B.)

determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: (SEE PARA 79-The thickness of a partition wall 4 of a cell 5 in a honeycomb structure 1 (wall thickness 4a (or also referred to as “rib thickness”): see FIG. 4B). see para 91- Note that as to the width of a crack, for example, the narrow width is less than 100 μm, and the wide width is 100 μm or more. However, the separation between the narrow width and the wide width can be changed depending on the degree of contraction in contraction processing, therefore, the separation can be made with a desired value. See para 99-In addition, the binarization processing may be performed with any one of the luminance’s of R, G, and B of the RGB data included in the image data. When the first image data for processing are binarized to determine first binary image data, a cell 5 and a partition wall 4 are separated as different regions.

Examiner note: See figure 4B thickness of a partition wall of a cell depends on the distance from skeleton (width of crack of a partition wall) at various positions. Cracks in the partition wall as the beam elements, wherein the cracks vary in size different width with the thickness of the walls at various positions. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent; forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web; determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image as taught by WATANABE in the system of Gulati and Zoeller for inspecting an end face of a honeycomb structure, which are able to detect a crack in a partition wall at an end face of a honeycomb structure. [see para 002]

The combination of Gulati,  Zoeller and WATANABE does not teach 
representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions;


In the related field of invention, Natesaiyer teaches representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions; (see page 4017-4018--Figure 5 shows the wall thickness distributions for the foam samples. The vast majority of cell walls were 30 or more micrometers in thickness, which implies that the average cell wall was made up of at least six voxels (4.62 µm/voxel) and therefore six finite elements. For foam materials, since the cell walls are thin compared to the cell sizes, sometimes the finite element mesh is constructed using shell elements for the cell walls, especially if the cell wall thickness cannot be resolved with enough volume finite elements to achieve an accurate elastic moduli solution. To use the parallel finite element technique in this paper, the finite elements have to be geometrically equivalent to the image voxels)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions as taught by Natesaiyer in the system of Gulati, Zoeller and WATANABE in order to analyze the compressive elastic properties of a rigid organic foam. This technique combines X-ray computed tomography, image analysis, and large-scale finite element computations utilizing a new numerical technique [see Abstract]


Regarding claim 3 and 15 
Gulati does not teach wherein act c) comprises performing a finite-element analysis. 
However, Natesaiyer further teaches wherein act c) comprises performing a finite-element analysis. (See Abstract- This technique combines X-ray computed tomography, image analysis, and large-scale finite element computations utilizing a new numerical technique. Predictions of Young’s modulus were validated with uniaxial compression testing. Good agreement was obtained between imaging/finite element computations and experimental mechanical measurements within experimental error, and the limited knowledge existing on the solid material comprising the backbone of the foam.) 


Regarding claim 6
Gulati teaches a non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. (See ¶003- improving the isostatic strength of thin-wall and ultra-thin-wall ceramic honeycomb substrates, i.e., honeycombs having cellular matrix portions formed of ceramic walls in the range of about 20-125 .mu.m in thickness. Some of these methods include increasing the cell density over regions of the cellular matrix portion near the periphery of the parts, thickening the cell walls or webs at the periphery of the cellular matrix portion)

c)     using a select amount of isostatic pressure Piso applied to the 2D representation to determine a maximum stress value σc-max within the 2D representation of the web. (See Para 006-010- Our analyses indicate that, during the application of both 2D (radial) or 3D (radial and axial) isostatic pressures, large tangential stress gradients are developed at the interface between the skin and cellular matrix regions of these substrates. The magnitude of these pressure-induced stress gradients is dictated by the ratio of cell wall or web thickness to cell spacing in the cellular region of the parts, with higher stresses being developed at lower wall thicknesses and/or at higher cell spacings. Such shear and bending can generate tensile stresses in the peripheral cellular region that can exceed the tensile strength of the peripheral cell wall segments of the honeycombs, thereby leading to crack initiation and compressive failure of the structures. In accordance with the present invention these stress gradients are controlled by controlling the physical properties and, optionally, the thickness of the skin. We have found that, for a given cell wall thickness and cell spacing ratio, the skin elastic modulus can be selected such that the stress gradients developed under applied pressures will be modest and acceptable)


d. using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article. (See ¶ 08-In accordance with the present invention these stress gradients are controlled by controlling the physical properties and, optionally, the thickness of the skin. We have found that, for a given cell wall thickness and cell spacing ratio, the skin elastic modulus can be selected such that the stress gradients developed under applied pressures will be modest and acceptable, and the isostatic strength of the honeycombs thereby significantly increased. See also para 42- Similar analyses based on the same geometric and physical characteristics of these honeycombs are straightforward, and these 2D analyses show that 2D isostatic pressure is no less stressful, and in fact more stressful than 3D pressure applied to the same substrates. Typically, assuming the same strain-controlled failure and again equating skin tangential strain to matrix tangential strain at the skin/matrix interface, the analytical solutions show that the higher compressive strains developed under 2D loading produce measured 2D-isostatic strengths averaging 14% lower than the 3D-isostatic strengths for the same thin-walled ceramic substrates)



However, Gulati does not teach 
a)    capturing, via a linear image sensor, a digital image of the web, wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent;
b) forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image, wherein forming the 2D representation of the ceramic article comprises:
forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web;
determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: and
representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions;


In the related field of invention, Zoeller teaches 
a. capturing, via a linear image sensor, a digital image in the web; (see para 40 and fig  3, 4, 5- System 100 includes an imaging optical system 120 having an optical axis A2, an imaging lens 122 with object and image planes OP and IP (FIG. 5) and a line-scan image sensor 124. Imaging optical system 120 is arranged relative to ceramic honeycomb structure 10 so that optical axis A1 is parallel to ceramic honeycomb structure axis A1. Imaging optical system 120 is configured so that imaging lens 122 images a line portion of endface 16 covering a plurality of cells 20 onto line-scan image sensor 124. See ¶44 In the example shown in FIG. 5, imaging lens 122 is formed from two identical telecentric lenses 126 arranged back to back with an iris 127 in between to form a doubly telecentric 1:1 imaging system. A lens barrel portion 128 connects two identical telocentric lenses 126 with line-scan image sensor 124. The 1:1 imaging forms an image that is about 2.3 inches long on line-scan image sensor 124. See para 49- The width of the image formed is defined by the pixel width of line-scan image sensor 124.)

b. forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image; (See para 33-34 and fig 3- Ceramic honeycomb structure includes a matrix of intersecting, thin, porous walls 14 surrounded by an outer skin 15. Walls 14 extend across and between opposing endfaces 16 and 18, and form a large number of adjoining hollow passages or "cells" 20 that also extend between, and are open at, the endfaces. Outer skin 15 has a perimeter 17 at each end face 16 and 18. The intersecting walls 14 at end faces 16 and 18 form a "web" 19, and walls 14 constitute "web walls" or "cell walls." Ceramic honeycomb structure 10 as used to form a flow-through catalyst filter has, for example, between 100 to 900 cells per square inch, which translates into a cell width WC (FIG. 3) that can range from between about 2.5 mm to about 0.85 mm. 

Examiner note: Examiner consider fig 3 represents forming a two-dimensional (2D) (i.e., X-Z direction) representation of the ceramic article.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the methods of using a neural network to predict the isostatic strength of structures with cells as disclosed by Gulati to include a)capturing, via a linear image sensor, a digital image of the web and b)forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image as taught by Zoeller in the system Gulati in order to receive and detect the line image and generates the corresponding line-image signals. The controller configured to process the line-image signals to form a composite image of the end face and determine at least one parameter of at least one cell. [¶005]



The combination of Gulati and Zoeller does not teach 
wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent;
forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web;
determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: and
representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions and performing a finite-element analysis n the 2D representation of the ceramic article;

In the related field of invention, WATANABE teaches wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent; (See para 99- first image data for processing are subjected to binarization processing is shown. Note that the binarization processing can be performed using an arbitrary value of luminance as a threshold value. In addition, the binarization processing may be performed with any one of the luminance’s of R, G, and B of the RGB data included in the image data. When the first image data for processing are binarized to determine first binary image data, a cell 5 and a partition wall 4 are separated as different regions. A cell 5 that does not have any partition walls 4 having a crack or chipping on the four sides appears as a cell 5 having a normal cell area. On the other hand, a cell 5 having a crack or chipping on any one of the sides is connected to the adjacent cell 5 sandwiching the partition wall 4 having a crack or chipping between the cells, and is observed as a cell 5 having an area larger than the area of one normal cell.)

forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web;(See para 82-In FIG. 5A to FIG. 5F, one example of an image for processing obtained by photographing a first end face 2a having chipping, a crack with a narrow width, or a crack with a wide width in a partition wall 4 is shown. See also page 7A-7B.)

determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: (SEE PARA 79-The thickness of a partition wall 4 of a cell 5 in a honeycomb structure 1 (wall thickness 4a (or also referred to as “rib thickness”): see FIG. 4B). see para 91- Note that as to the width of a crack, for example, the narrow width is less than 100 μm, and the wide width is 100 μm or more. However, the separation between the narrow width and the wide width can be changed depending on the degree of contraction in contraction processing, therefore, the separation can be made with a desired value. See para 99-In addition, the binarization processing may be performed with any one of the luminance’s of R, G, and B of the RGB data included in the image data. When the first image data for processing are binarized to determine first binary image data, a cell 5 and a partition wall 4 are separated as different regions.

Examiner note: See figure 4B thickness of a partition wall of a cell depends on the distance from skeleton (width of crack of a partition wall) at various positions. Cracks in the partition wall as the beam elements, wherein the cracks vary in size different width with the thickness of the walls at various positions. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent; forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web; determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image as taught by WATANABE in the system of Gulati and Zoeller for inspecting an end face of a honeycomb structure, which are able to detect a crack in a partition wall at an end face of a honeycomb structure. [see para 002]

The combination of Gulati,  Zoeller and WATANABE does not teach 
representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions and performing a finite-element analysis n the 2D representation of the ceramic article.


In the related field of invention, Natesaiyer teaches representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions; (see page 4017-4018--Figure 5 shows the wall thickness distributions for the foam samples. The vast majority of cell walls were 30 or more micrometers in thickness, which implies that the average cell wall was made up of at least six voxels (4.62 µm/voxel) and therefore six finite elements. For foam materials, since the cell walls are thin compared to the cell sizes, sometimes the finite element mesh is constructed using shell elements for the cell walls, especially if the cell wall thickness cannot be resolved with enough volume finite elements to achieve an accurate elastic moduli solution. To use the parallel finite element technique in this paper, the finite elements have to be geometrically equivalent to the image voxels)

c) performing a finite-element analysis. (See Abstract- This technique combines X-ray computed tomography, image analysis, and large-scale finite element computations utilizing a new numerical technique. Predictions of Young’s modulus were validated with uniaxial compression testing. Good agreement was obtained between imaging/finite element computations and experimental mechanical measurements within experimental error, and the limited knowledge existing on the solid material comprising the backbone of the foam.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions and performing a finite-element analysis n the 2D representation of the ceramic article as taught by Natesaiyer in the system of Gulati, Zoeller and WATANABE in order to analyze the compressive elastic properties of a rigid organic foam. This technique combines X-ray computed tomography, image analysis, and large-scale finite element computations utilizing a new numerical technique [see Abstract]


Regarding claim 8 and 14 
Gulati does not teach processing the captured digital image to form a processed image using at least one of a filtering operation, a dynamic threshold operation, an island-removal operation, a smoothing operation, and a hole- filling operation.
 
In the related field of invention, Zoeller further teaches processing the captured digital image to form a processed image using at least one of a filtering operation, a dynamic threshold operation, an island-removal operation, a smoothing operation, and a hole- filling operation. (See ¶55-56 once composite image SC is obtained, it is then processed and analyzed by processor unit 152 using the aforementioned image processing software. Since illumination non-uniformities can adversely affect the imaging quality and subsequent image processing and analysis, in a preliminary step any variation in the illumination provided by illuminator 140 is corrected. This is accomplished by scanning a white object that provides a uniform reflection. With uniform illumination, each pixel records the same image intensity. However, with non-uniform illumination, the pixels record the variation in intensity. This intensity variation is converted into a pixel weighting that can be used to compensate for any illumination non-uniformity. This pixel weighting is applied to the raw composite image SC to obtain a corrected composite image SC'. [Corresponds to the smoothing operation])

Regarding claim 10
Gulati does not teach wherein act a) comprises either directly capturing a two-dimensional digital image with a two-dimensional image sensor or capturing a series of one-dimensional images with a linear image sensor. 
In the related field of invention, Zoeller further teaches wherein act a) comprises either directly capturing a two-dimensional digital image with a two-dimensional image sensor or capturing a series of one-dimensional images with a linear image sensor. See (¶44 A lens barrel portion 128 connects two identical telocentric lenses 126 with line-scan image sensor 124. The 1:1 imaging forms an image that is about 2.3 inches long on line-scan image sensor 124.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the methods of using a neural network to predict the isostatic strength of structures with cells as disclosed by Gulati to include wherein act a) comprises either directly capturing a two-dimensional digital image with a two-dimensional image sensor or capturing a series of one-dimensional images with a linear image sensor as taught by Zoeller in the system Gulati in order to receive and detect the line image and generates the corresponding line-image signals. The controller configured to process the line-image signals to form a composite image of the end face and determine at least one parameter of at least one cell. [¶005]


Regarding claim 13
Gulati teaches a non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. (See ¶003- improving the isostatic strength of thin-wall and ultra-thin-wall ceramic honeycomb substrates, i.e., honeycombs having cellular matrix portions formed of ceramic walls in the range of about 20-125 .mu.m in thickness. Some of these methods include increasing the cell density over regions of the cellular matrix portion near the periphery of the parts, thickening the cell walls or webs at the periphery of the cellular matrix portion)

c)     using a select amount of isostatic pressure Piso applied to the 2D representation to determine a maximum stress value σc-max within the 2D representation of the web. (See Para 006-010- Our analyses indicate that, during the application of both 2D (radial) or 3D (radial and axial) isostatic pressures, large tangential stress gradients are developed at the interface between the skin and cellular matrix regions of these substrates. The magnitude of these pressure-induced stress gradients is dictated by the ratio of cell wall or web thickness to cell spacing in the cellular region of the parts, with higher stresses being developed at lower wall thicknesses and/or at higher cell spacings. Such shear and bending can generate tensile stresses in the peripheral cellular region that can exceed the tensile strength of the peripheral cell wall segments of the honeycombs, thereby leading to crack initiation and compressive failure of the structures. In accordance with the present invention these stress gradients are controlled by controlling the physical properties and, optionally, the thickness of the skin. We have found that, for a given cell wall thickness and cell spacing ratio, the skin elastic modulus can be selected such that the stress gradients developed under applied pressures will be modest and acceptable)


d. using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article. (See ¶ 08-In accordance with the present invention these stress gradients are controlled by controlling the physical properties and, optionally, the thickness of the skin. We have found that, for a given cell wall thickness and cell spacing ratio, the skin elastic modulus can be selected such that the stress gradients developed under applied pressures will be modest and acceptable, and the isostatic strength of the honeycombs thereby significantly increased. See also para 42- Similar analyses based on the same geometric and physical characteristics of these honeycombs are straightforward, and these 2D analyses show that 2D isostatic pressure is no less stressful, and in fact more stressful than 3D pressure applied to the same substrates. Typically, assuming the same strain-controlled failure and again equating skin tangential strain to matrix tangential strain at the skin/matrix interface, the analytical solutions show that the higher compressive strains developed under 2D loading produce measured 2D-isostatic strengths averaging 14% lower than the 3D-isostatic strengths for the same thin-walled ceramic substrates)


However, Gulati does not teach  
a. capturing, via linear image sensor, a digital image of the ceramic article and the web therein, wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent;
b. processing the digital image to form a processed image;
c. generating from the processed image a two-dimensional (2D) representation of the ceramic article, the generating including forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web; determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: and
representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions.

In the related field of invention, Zoeller teaches 
a. capturing, via linear image sensor, a digital image of the ceramic article and the web therein; (see para 40 and fig  3, 4, 5- System 100 includes an imaging optical system 120 having an optical axis A2, an imaging lens 122 with object and image planes OP and IP (FIG. 5) and a line-scan image sensor 124. Imaging optical system 120 is arranged relative to ceramic honeycomb structure 10 so that optical axis A1 is parallel to ceramic honeycomb structure axis A1. Imaging optical system 120 is configured so that imaging lens 122 images a line portion of endface 16 covering a plurality of cells 20 onto line-scan image sensor 124. See ¶44 In the example shown in FIG. 5, imaging lens 122 is formed from two identical telecentric lenses 126 arranged back to back with an iris 127 in between to form a doubly telecentric 1:1 imaging system. A lens barrel portion 128 connects two identical telocentric lenses 126 with line-scan image sensor 124. The 1:1 imaging forms an image that is about 2.3 inches long on line-scan image sensor 124.)



Zoeller further teaches 
b. processing the digital image to form a processed image; (see ¶56 pixel weighting is applied to the raw composite image SC to obtain a corrected composite image SC'[corresponds to processed image])

c. generating from the processed image a two-dimensional (2D) representation of the ceramic article; (see ¶61 and see fig 12C the best-fit vertical and horizontal centerlines 260V and 260H are combined (superimposed) to form an idealized or reference web 19' that includes best-fit web intersections 270 that represent the "corners" of corresponding idealized cells 20'.[forming the rectangular beam structure by the geometry see also fig 12C] FIG. 13A depicts an example image of a cell 20 in corrected composite image SC' along with the web intersections (cell corners) 270. See also para 33-34 and fig 3- Ceramic honeycomb structure includes a matrix of intersecting, thin, porous walls 14 surrounded by an outer skin 15. Walls 14 extend across and between opposing endfaces 16 and 18, and form a large number of adjoining hollow passages or "cells" 20 that also extend between, and are open at, the endfaces. Outer skin 15 has a perimeter 17 at each end face 16 and 18. The intersecting walls 14 at end faces 16 and 18 form a "web" 19, and walls 14 constitute "web walls" or "cell walls." Ceramic honeycomb structure 10 as used to form a flow-through catalyst filter has, for example, between 100 to 900 cells per square inch, which translates into a cell width WC (FIG. 3) that can range from between about 2.5 mm to about 0.85 mm. 

Examiner note: Examiner consider fig 3 represents forming a two-dimensional (2D) (i.e., X-Z direction) representation of the ceramic article.

The combination of Gulati and Zoeller does not teach 
wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent;
forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web;
determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: and
representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions.

In the related field of invention, WATANABE teaches wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent; (See para 99- first image data for processing are subjected to binarization processing is shown. Note that the binarization processing can be performed using an arbitrary value of luminance as a threshold value. In addition, the binarization processing may be performed with any one of the luminance’s of R, G, and B of the RGB data included in the image data. When the first image data for processing are binarized to determine first binary image data, a cell 5 and a partition wall 4 are separated as different regions. A cell 5 that does not have any partition walls 4 having a crack or chipping on the four sides appears as a cell 5 having a normal cell area. On the other hand, a cell 5 having a crack or chipping on any one of the sides is connected to the adjacent cell 5 sandwiching the partition wall 4 having a crack or chipping between the cells, and is observed as a cell 5 having an area larger than the area of one normal cell.)

forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web;(See para 82-In FIG. 5A to FIG. 5F, one example of an image for processing obtained by photographing a first end face 2a having chipping, a crack with a narrow width, or a crack with a wide width in a partition wall 4 is shown. See also page 7A-7B.)

determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image: (SEE PARA 79-The thickness of a partition wall 4 of a cell 5 in a honeycomb structure 1 (wall thickness 4a (or also referred to as “rib thickness”): see FIG. 4B). see para 91- Note that as to the width of a crack, for example, the narrow width is less than 100 μm, and the wide width is 100 μm or more. However, the separation between the narrow width and the wide width can be changed depending on the degree of contraction in contraction processing, therefore, the separation can be made with a desired value. See para 99-In addition, the binarization processing may be performed with any one of the luminance’s of R, G, and B of the RGB data included in the image data. When the first image data for processing are binarized to determine first binary image data, a cell 5 and a partition wall 4 are separated as different regions.

Examiner note: See figure 4B thickness of a partition wall of a cell depends on the distance from skeleton (width of crack of a partition wall) at various positions. Cracks in the partition wall as the beam elements, wherein the cracks vary in size different width with the thickness of the walls at various positions. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include wherein pixels in the digital image corresponding to the walls of the web are a different brightness than background pixels where the walls are absent; forming a skeleton of the web as a series of lines that follow a medial axis of each wall in the web; determining a thickness of the web at various positions along the walls based on a distance from the skeleton at each of the various positions to a closest of the background pixels in the digital image as taught by WATANABE in the system of Gulati and Zoeller for inspecting an end face of a honeycomb structure, which are able to detect a crack in a partition wall at an end face of a honeycomb structure. [see para 002]

The combination of Gulati,  Zoeller and WATANABE does not teach 
representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions.

In the related field of invention, Natesaiyer teaches representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions; (see page 4017-4018--Figure 5 shows the wall thickness distributions for the foam samples. The vast majority of cell walls were 30 or more micrometers in thickness, which implies that the average cell wall was made up of at least six voxels (4.62 µm/voxel) and therefore six finite elements. For foam materials, since the cell walls are thin compared to the cell sizes, sometimes the finite element mesh is constructed using shell elements for the cell walls, especially if the cell wall thickness cannot be resolved with enough volume finite elements to achieve an accurate elastic moduli solution. To use the parallel finite element technique in this paper, the finite elements have to be geometrically equivalent to the image voxels)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include representing the walls of the web as series of beam elements that are arranged along the skeleton, wherein the beam elements vary in size with the thickness of the walls at the various positions as taught by Natesaiyer in the system of Gulati, Zoeller and WATANABE in order to analyze the compressive elastic properties of a rigid organic foam. This technique combines X-ray computed tomography, image analysis, and large-scale finite element computations utilizing a new numerical technique [see Abstract]

Regarding claim 23
Gulati does not teach wherein each successive beam element in each series of beam elements is generated at locations where a direction of the skeleton deviates from a straight line by more than a threshold number of pixels in the digital image or where the thickness of the web changes by more than the threshold number of pixels.

However, Natesaiyer teaches wherein each successive beam element in each series of beam elements is generated at locations where a direction of the skeleton deviates from a straight line by more than a threshold number of pixels in the digital image or where the thickness of the web changes by more than the threshold number of pixels. (see page 4015-4017- For most of the samples, the pixel size gave both adequate cell wall thickness and a statistically relevant number of cells in each image. it would have been natural to segment the images so that the solid (white) fraction coincided with the experimental density, with this approach the images of samples 31A, 51A, and 71A would have had more broken cell walls than was indicated by visual inspection of the raw images. Therefore, a slightly different threshold value was chosen to simultaneously minimize the number of artificially broken cell walls and minimize the difference of the solid fraction with the experimentally measured value. The threshold value used for each foam was determined by visual inspection of a number of typical images. The majority of cell walls were 30 or more micrometers in thickness, which implies that the average cell wall was made up of at least six voxels (4.62 lm/voxel) and therefore six finite elements. This is enough for accurate elastic solutions)

Regarding claim 24
Gulati does not teach wherein the threshold number of pixels is from 1 pixel to 3 pixels.
However, Natesaiyer teaches wherein the threshold number of pixels is from 1 pixel to 3 pixels. (see page 4015-4017- It was found for the 31A material that the pixel size was too large for the cell wall thickness and required a smaller pixel size of 2.72 µm. The comparison between these two pixel size images can be seen in Fig. 2. The number of cells in the 2.72 µm/pixel image was still adequate for proper representation of the foam while giving thicker and more intact cell walls. Segmentation gray scale would involve only 1–2 pixels, so would change the apparent diameter by twice that. The threshold value used for each foam was determined by visual inspection of a number of typical images. )

10.           Claims 5, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gulati, II et al., (PUB NO: US 2013/0212051 A1) hereinafter Gulati in view of Zoeller, III (PUB NO: US2011/0116704A1), hereinafter Zoeller and further in view of WATANABE et al. (PUB NO: US 20180238683 A1) and still further in view of Natesaiyer, K., et al. "X-ray CT imaging and finite element computations of the elastic properties of a rigid organic foam compared to experimental measurements: insights into foam variability." Journal of materials science 50.11 (2015): 4012-4024.) and still further in view of Poff et al., (PUB NO: US 2010/0208039 A1), hereinafter Poff.
 
Regarding claim 5, 11 and 18
Gulati does not teach after act d): comparing the isostatic strength SC to a threshold value STH. 
In the related field of invention, Poff teaches after act d): comparing the isostatic strength SC to a threshold value STH.  (See ¶0025 it can be desirable to determine whether the bond strength between the circumferential skin portion and the core portion is above a minimum threshold. Generally, where the bond strength is above a minimum threshold, it is less likely that the circumferential skin portion will separate from the core portion, which can result in a higher percentage of marketable products. Conversely, where the bond strength is below a minimum threshold, it is generally more likely that the circumferential skin portion will separate at least partially from the core portion, which can thereby result in a non-marketable waste product. See also ¶38 each of the nozzles 54 can be adapted to direct the pressurized fluid towards the honeycomb body 20 for testing the bond strength between the core portion and the skin portion. [Corresponds to the determining the isostatic strength due to the pressurized fluid])
 
Examiner note: Examiner consider ¶25 of the reference teaches comparing the bond strength (i.e., isostatic strength) with the threshold value.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include after act d): comparing the isostatic strength SC to a threshold value STH as taught by Poff in the system of Gulati, Zoeller, WATANABE and Natesaiyer for testing the honeycomb body. [Abstract]


Regarding claim 12 and 19 
Gulati does not teach basing the threshold value STH on a use of the ceramic article. 
However, Poff further teaches basing the threshold value STH on a use of the ceramic article. (See ¶27-The minimum threshold can vary depending upon the materials, geometry, and/or construction methods used for either or both of the core portion and the skin portion. For example, the minimum threshold can be determined as a minimum adherence or adhesion force that maintains one example skin portion bonded to one example core portion. In another example, the minimum threshold can be determined as a factor of the minimum adherence or adhesion force that is relatively lesser or greater than the minimum force and provides a factor of error determined to provide an acceptable percentage of marketable products) 

Examiner note: Examiner consider the finding the minimum threshold and use it as the base in order to compare with the bond strength as described in ¶25 of this reference.



Regarding claim 20
Gulati further teaches wherein the use is canning of the ceramic article. (See para 19- Isostatic strength plays a key role during canning of coated substrates. Its value depends on wall porosity, cell density, wall thickness, fillet radius, skin thickness, skin texture, skin/matrix interface and substrate diameter.)


11.         Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gulati, II et al., (PUB NO: US 2013/0212051 A1) hereinafter Gulati in view of Zoeller, III (PUB NO: US2011/0116704A1), hereinafter Zoeller and further in view of WATANABE et al. (PUB NO: US 20180238683 A1) and still further in view of Natesaiyer, K., et al. "X-ray CT imaging and finite element computations of the elastic properties of a rigid organic foam compared to experimental measurements: insights into foam variability." Journal of materials science 50.11 (2015): 4012-4024.) nd still further in view of Poff et al., (PUB NO: US 2010/0208039 A1), hereinafter Poff and further in view of Ichikawa et al., (Pat NO: US 7655195 B1), hereinafter Ichikawa.


Regarding claim 21
The combination of Gulati, Zoeller, WATANABE, Natesaiyer nd Poff does not teach characterizing the isostatic strength SC of one or more additional ceramic articles; and grouping the ceramic article and the one or more additional ceramic articles based on their isostatic strength SC and based on whether the threshold value STH can be met without damaging or destroying the ceramic article or the one or more additional ceramic articles.
In the related field of invention, Ichikawa teaches characterizing the isostatic strength SC of one or more additional ceramic articles; (see col 22 line 60-68 and col 23 line 1-2- a Next, the properties of the undulated-wall honeycomb structure according to the present invention will be described with comparison to a conventional honeycomb structure. For the materials, water and binder is added to cordierite of which the main ingredients are talc, kaolin, and alumina, the mixture is kneaded, an undulated-wall honeycomb structure 1 (first embodiment) with all walls formed with undulated shapes as shown in FIGS. 1 (a) and (b) and an undulated-wall honeycomb structure 31 (second embodiment) wherein undulated walls and flat walls are mixed as shown in FIG. 3)

and grouping the ceramic article and the one or more additional ceramic articles based on their isostatic strength SC and based on whether the threshold value STH can be met without damaging or destroying the ceramic article or the one or more additional ceramic articles. (see col 16 line44-47-Regarding the ceramic materials, one type of ceramic material may be used, of a composite thereof may be used. See col 24 line 25-50-Usually, a canning structure which takes advantage of external periphery portion holding of the honeycomb structure is used for automobile exhaust gas purification catalytic converters, and of course, the higher the isostatic strength is, the better, from the perspective of canning. The results of performing the isostatic destructive strength test wherein compressing force from water pressure is placed upon all sides of the honeycomb structure using the first and second embodiments and the first comparative example is shown in FIG. 8, with the measurement values of the comparative example 1 used as a reference and the other samples standardized. The undulated-wall honeycomb structure according to the first embodiment exhibited higher isostatic destructive strength than the honeycomb structure article according to the first comparative example. It is thought that with normal honeycomb structures such as the first comparative example, in the event that deformations of walls and deformation of cell lattices due to manufacturing conditions exist in the honeycomb structure, destruction occurs at relatively low strengths with the deformed portion as the description point. On the other hand, it is though that with the first embodiment wherein the walls are formed undulated, absorption of the compressing force by the undulated walls occurs throughout the entire honeycomb structure, and thus destructive strength is increased. Based on such factors, the second embodiment exhibited properties intermediate between the first embodiment and the first comparative example.)

Examiner note: Different ceramic structure defines different ceramic articles. Examiner consider the comparative example isostatic strength value as the threshold value. Isostatic strength test is performed to determine whether the ceramic honeycomb structure survive a canning process. The survive ceramic article has higher strength and that is better from the perspective of canning.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include characterizing the isostatic strength SC of one or more additional ceramic articles; and grouping the ceramic article and the one or more additional ceramic articles based on their isostatic strength SC and based on whether the threshold value STH can be met without damaging or destroying the ceramic article or the one or more additional ceramic articles as taught by Ichikawa in the system of Gulati, Zoeller, WATANABE, Natesaiyer and Poff for improving the exhaust gas purification capabilities and catalyst capabilities, mechanical strength for canning, and further heat-resistant shock properties for the undulated-wall honeycomb structure. [Abstract]


Regarding claim 22
The combination of Gulati, Zoeller, WATANABE, Natesaiyer and Poff does not teach determining whether the isostatic strength SC of the ceramic article is sufficient to survive a canning process without being damaged or destroyed.
In the related field of invention, Ichikawa further teaches determining whether the isostatic strength SC of the ceramic article is sufficient to survive a canning process without being damaged or destroyed.(see col 24 line 15-50- The isostatic strength test is a test performed by placing the honeycomb structure within a rubber cylindrical container, closing an aluminum plate lid, and placing isotropic pressure thereupon underwater, thereby reproducing the compression load weight on the honeycomb structure being held by the outer periphery portion of the converter can. The isostatic strength is represented by the value of the pressure being applied at the instant that the honeycomb structure is destroyed, and is stipulated in Stipulation M505-87 of the automobile stipulations issued by the Society of Automotive Engineers of Japan, Inc (JASO stipulation). Usually, a canning structure which takes advantage of external periphery portion holding of the honeycomb structure is used for automobile exhaust gas purification catalytic converters, and of course, the higher the isostatic strength is, the better, from the perspective of canning. The undulated-wall honeycomb structure according to the first embodiment exhibited higher isostatic destructive strength than the honeycomb structure article according to the first comparative example. It is thought that with normal honeycomb structures such as the first comparative example, in the event that deformations of walls and deformation of cell lattices due to manufacturing conditions exist in the honeycomb structure, destruction occurs at relatively low strengths with the deformed portion as the description point.)

Examiner note: Examiner consider the isostatic strength test is performed to determine whether the ceramic honeycomb structure survive a canning process. The survive ceramic article has higher strength and that is better from the perspective of canning. 





Conclusion

12.            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.      All claims are rejected.
              The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130212051A1 Stephen, II et al.
Discussing a method of examining a cellular structure includes the steps of providing an inspecting device, a neural network and a target cellular structure that includes a plurality of target cells extending therethrough and further includes a target face exposing an arrangement of the target cells; inspecting the arrangement of cells on the face of the target cellular structure using the inspecting device; representing the arrangement of cells with numerically defined target cell parameters; inputting the target cell parameters into the neural network; and generating an output from the neural network based on the target cell parameters, the output being indicative of a strength of the target cellular structure..

11.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147